district court decline to grant the relief requested.' Any such motion to
                  reinstate this appeal shall be filed within 60 days of the district court's
                  order declining to grant the requested relief. The parties' request to stay
                  the briefing schedule in this matter is denied as moot.
                              It is so ORDERED.




                                                                                     J.
                                                     Picke


                                                                                     J.
                                                     Parraguirre°aja r




                                                      Saitta




                  cc:   Hon. Jerry A. Wiese, District Judge
                        Howard Kim & Associates
                        Ballard Spahr, LLP
                        Eighth District Court Clerk




                        'We note that any aggrieved party may file a notice of appeal from
                  any appealable order entered at the completion of the district court
                  proceedings. See NRAP 3A.



SUPREME COURT
     OF
     NEVADA
                                                        2
(0) 1947A   me.